Case 1:18-md-02819-NG-LB Document 702 Filed 08/02/21 Page 1 of 1 PageID #: 83948




                                                                                    Eric J. Stock
                                                                                    Direct: +1 212.351.2301
                                                                                    Fax: +1 212.716.0801
                                                                                    EStock@gibsondunn.com



   August 2, 2021


   VIA CM/ECF

   The Honorable Nina Gershon
   The United States District Court
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, NY 11201

   Re:     In re Restasis (Cyclosporine Ophthalmic Emulsion) Antitrust Litig., Case No. 18-
           MD-2819; MSP Recovery Claims, Series LLC, et al. v. Allergan, Inc., Case No. 19-
           CV-26249

   Dear Judge Gershon:

   Pursuant to the Court’s June 16, 2021 Order, Allergan and MSP Plaintiffs provide this update
   on settlement efforts. The parties’ written settlement agreement is substantially complete,
   and it is currently awaiting final approval from Allergan’s senior management. The parties
   anticipate having a finalized executed settlement agreement within 30 days and propose
   providing an update to the Court by September 1, 2021, if that is acceptable to the Court.

   Respectfully,


   /s/ Eric J. Stock
   Eric J. Stock

   cc: Counsel of Record (via CM/ECF)
